Exhibit 10.10

 

INDEMNIFICATION AGREEMENT

 

Indemnification Agreement (this “Agreement”), dated as of May 25, 2011, by and
among CDRT Holding Corporation, a Delaware corporation (“Holdco”), Emergency
Medical Services Corporation, a Delaware corporation (“Opco”, and Opco and
Holdco individually a “Company” and together the “Companies”) and William A.
Sanger (“Indemnitee”).

 

WHEREAS, qualified persons are reluctant to serve companies as managers,
directors, officers or otherwise unless they are provided with comprehensive
indemnification and insurance against claims arising out of their service to and
activities on behalf of the companies; and

 

WHEREAS, the Companies have determined that attracting and retaining such
persons is in the best interests of the Companies and their owners and that it
is reasonable, prudent and necessary for the Companies to indemnify such persons
to the fullest extent permitted by applicable law and to provide reasonable
assurance regarding insurance;

 

NOW, THEREFORE, the Companies and Indemnitee hereby agree as follows:

 

1.                                       Defined Terms; Construction.

 

(a)                                  Defined Terms.  As used in this Agreement,
the following terms shall have the following meanings:

 

“Corporate Status” means the status of a person who is or was a member of the
Governing Body (or of any committee thereof), officer, employee or agent of
either of the Companies or any of their subsidiaries, or of any predecessor
thereof, or is or was serving at the request of either of the Companies as a
member of the Governing Body (or of any committee thereof), officer, employee or
agent of another entity, or of any predecessor thereof, including service with
respect to an employee benefit plan.

 

“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”).  An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

 

--------------------------------------------------------------------------------


 

“Expenses” means all attorneys’ fees and expenses, retainers, court, arbitration
and mediation costs, transcript costs, fees and expenses of experts, witnesses
and public relations consultants, bonds, costs of collecting and producing
documents, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, appealing or otherwise participating in a Proceeding.

 

“Governing Body” means in the case of a corporation the board of directors, in
the case of a limited liability company the board of managers or similar body
and in the case of any other form of entity any similar governing body.

 

“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 5(e), who has not performed any services for either of the
Companies or any of their subsidiaries or for Indemnitee (other than in
connection with a Determination or a determination regarding the rights of
indemnitees under other indemnity agreements) within the past five years.

 

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

 

“Voting Securities” means any securities of Opco that vote generally in the
election of members of the Governing Body of Opco.

 

(b)                                 Construction.  For purposes of this
Agreement,

 

(i)                                     References to a Company and its
“subsidiaries” shall include any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise that before or
after the date of this Agreement is party to a merger or consolidation with such
Company or any such subsidiary or that is a successor to such Company as
contemplated by Section 8(e).

 

(ii)                                  References to “fines” shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan.

 

(iii)                               References to a “witness” in connection with
a Proceeding shall include any interviewee or person called upon to produce
documents in connection with such Proceeding.

 

2

--------------------------------------------------------------------------------


 

2.                                       Agreement to Serve.

 

Indemnitee agrees to serve as a member of the Governing Body or as an officer of
either or both of the Companies or one or more of their subsidiaries and in such
other capacities as Indemnitee may serve at the request of either of the
Companies from time to time, and by their execution of this Agreement each
Company confirms its request that Indemnitee so serve.  Indemnitee shall be
entitled to resign or otherwise terminate such service with immediate effect at
any time, and neither such resignation or termination nor the length of such
service shall affect Indemnitee’s rights under this Agreement.  This Agreement
shall not constitute an employment agreement, supersede any employment agreement
to which Indemnitee is a party or create any right of Indemnitee to continued
employment or appointment.

 

3.                                       Indemnification.

 

(a)                                  General Indemnification.  The Companies
shall indemnify Indemnitee, to the fullest extent permitted by applicable law in
effect on the date hereof or as amended to increase the scope of permitted
indemnification, against Expenses, losses, liabilities, judgments, fines,
penalties and amounts paid in settlement (including all interest, taxes,
assessments and other charges in connection therewith) incurred by Indemnitee or
on Indemnitee’s behalf in connection with any Proceeding in any way connected
with, resulting from or relating to Indemnitee’s Corporate Status.

 

(b)                                 Additional Indemnification Regarding
Expenses.  Without limiting the foregoing, in the event any Proceeding is
initiated by Indemnitee or by either of the Companies, any of their subsidiaries
or any other person to enforce or interpret this Agreement or any rights of
Indemnitee to indemnification or advancement of Expenses (or related obligations
of Indemnitee) under either Company’s or any such subsidiary’s certificate of
incorporation, bylaws or other organizational agreement or instrument, any other
agreement to which Indemnitee and either of the Companies or any of their
subsidiaries are party, any vote of stockholders, directors, members or managers
of either of the Companies or any of their subsidiaries, any applicable law or
any liability insurance policy, the Companies shall indemnify Indemnitee against
all Expenses incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding in proportion to the success achieved by Indemnitee in such
Proceeding and the efforts required to obtain that success, as determined by the
court or arbitrator presiding over such Proceeding.

 

(c)                                  Partial Indemnification.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the
Companies for a portion of any Expenses, losses, liabilities, judgments, fines,
penalties and amounts paid in settlement incurred by Indemnitee, but not for the
total amount thereof, the Companies shall nevertheless indemnify Indemnitee for
such portion.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Non-exclusivity; Other Rights to
Indemnification.  The indemnification and advancement rights provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may now or in the future be entitled under the certificate of incorporation,
bylaws or other organizational agreement or instrument of either of the
Companies or any of their subsidiaries, any other agreement, any vote of
stockholders or directors, any applicable law or any liability insurance policy,
provided that to the extent that Indemnitee is entitled to be indemnified by
either or both of the Companies and by any equity holder of Holdco or any
affiliate (other than the Companies and their subsidiaries) of any such equity
holder or any insurer under a policy procured by any such equity holder or
affiliate, (i) the obligations of the Companies hereunder shall be primary and
the obligations of such equity holder, affiliate or insurer secondary, and
(ii) the Companies shall not be entitled to contribution or indemnification from
or subrogation against such equity holder, affiliate or insurer.  Any such
equity holder or affiliate shall be entitled to enforce the Companies’
obligation to provide indemnification in accordance with the priorities set
forth in this Section 3(d) directly against the Companies, and each such equity
holder or affiliate shall constitute an express intended third party beneficiary
under this Agreement for such purpose, and in the event that any such equity
holder or affiliate makes indemnification payments or advances to Indemnitee in
respect of any Expenses, losses, liabilities, judgments, fines, penalties or
amounts paid in settlement for which either or both of the Companies would also
be obligated pursuant to this Agreement, the obligated Company or Companies
shall reimburse such equity holder or affiliate in full on demand.

 

(e)                                  Exceptions.  Any other provision herein to
the contrary notwithstanding, the Companies shall not be obligated under this
Agreement to indemnify Indemnitee for Expenses incurred in connection with
Proceedings initiated or brought voluntarily by the Indemnitee and not by way of
defense, counterclaim or crossclaim, except (i) as contemplated by Section 3(b),
(ii) in specific cases if the Governing Body of Holdco has approved the
initiation or bringing of such Proceeding, and (iii) as may be required by law.

 

(f)                                    Subrogation.  Except as set forth in
Section 3(d)(ii) of this Agreement, in the event of payment under this
Agreement, the Companies shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute such documents
and do such acts as either of the Companies may reasonably request to secure
such rights and to enable the Companies effectively to bring suit to enforce
such rights.

 

(g)                                 Companies’ Obligations Joint and Several. 
Except as limited by the last sentence of Section 8(e), the Companies shall be
jointly and severally liable for all of their obligations to Indemnitee under
this Agreement.

 

4

--------------------------------------------------------------------------------


 

4.                                       Advancement of Expenses.

 

The Companies shall pay all Expenses incurred by Indemnitee in connection with
any Proceeding in any way connected with, resulting from or relating to
Indemnitee’s Corporate Status, other than a Proceeding initiated by Indemnitee
for which the Companies would not be obligated to indemnify Indemnitee pursuant
to Section 3(e)(i), in advance of the final disposition of such Proceeding and
without regard to whether Indemnitee will ultimately be entitled to be
indemnified for such Expenses and without regard to whether an Adverse
Determination has been made, except as contemplated by the last sentence of
Section 5(f).  Indemnitee shall repay such amounts advanced if and to the extent
that it shall ultimately be determined in a decision by a court of competent
jurisdiction from which no appeal can be taken that Indemnitee is not entitled
to be indemnified by the Companies for such Expenses.  Such repayment obligation
shall be unsecured and shall not bear interest.  The Companies shall not impose
on Indemnitee additional conditions to advancement or require from Indemnitee
additional undertakings regarding repayment.

 

5.                                       Indemnification Procedure.

 

(a)                                  Notice of Proceeding; Cooperation. 
Indemnitee shall give the Companies notice in writing as soon as practicable of
any Proceeding for which indemnification will or could be sought under this
Agreement, provided that any failure or delay in giving such notice shall not
relieve the Companies of their obligations under this Agreement unless and to
the extent that (i) neither of the Companies nor any of their subsidiaries are
party to or aware of such Proceeding and (ii) the Companies are materially
prejudiced by such failure.

 

(b)                                 Settlement.  The Companies will not, without
the prior written consent of Indemnitee, which may be provided or withheld in
Indemnitee’s sole discretion, effect any settlement of any Proceeding against
Indemnitee or which could have been brought against Indemnitee unless such
settlement solely involves the payment of money by persons other than Indemnitee
and includes an unconditional release of Indemnitee from all liability on any
matters that are the subject of such Proceeding and an acknowledgment that
Indemnitee denies all wrongdoing in connection with such matters.  The Companies
shall not be obligated to indemnify Indemnitee against amounts paid in
settlement of a Proceeding against Indemnitee if such settlement is effected by
Indemnitee without the Companies’ prior written consent, which shall not be
unreasonably withheld.

 

(c)                                  Request for Payment; Timing of Payment.  To
obtain indemnification payments or advances under this Agreement, Indemnitee
shall submit to the Companies a written request therefor, together with such
invoices or other supporting information as may be reasonably requested by the
Companies and reasonably available

 

5

--------------------------------------------------------------------------------


 

to Indemnitee.  The Companies shall make indemnification payments to Indemnitee
no later than 30 days, and advances to Indemnitee no later than 10 days, after
receipt of the written request of Indemnitee.

 

(d)                                 Determination.  The Companies intend that
Indemnitee shall be indemnified to the fullest extent permitted by law as
provided in Section 3 and that no Determination shall be required in connection
with such indemnification.  In no event shall a Determination be required in
connection with advancement of Expenses pursuant to Section 4 or in connection
with indemnification for Expenses incurred as a witness or incurred in
connection with any Proceeding or portion thereof with respect to which
Indemnitee has been successful on the merits or otherwise.  Any decision that a
Determination is required by law in connection with any other indemnification of
Indemnitee, and any such Determination, shall be made within 30 days after
receipt of Indemnitee’s written request for indemnification, as follows, (i) by
a majority vote of the members of the Governing Body of Holdco who are not
parties to such Proceeding, even though less than a quorum, with the advice of
Independent Legal Counsel, or (ii) by a committee of such members designated by
majority vote of such members, even though less than a quorum, with the advice
of Independent Legal Counsel, or (iii) if there are no such members, or if such
members so direct, by Independent Legal Counsel in a written opinion to the
Companies and Indemnitee, or (iv) by holders of a majority of the outstanding
equity interests in Holdco.  The Companies shall pay all Expenses incurred by
Indemnitee in connection with a Determination.

 

(e)                                  Independent Legal Counsel.  Independent
Legal Counsel shall be selected by the Governing Body of Holdco and approved by
Indemnitee (which approval shall not be unreasonably withheld or delayed).  The
Companies shall pay the fees and expenses of Independent Legal Counsel and
indemnify Independent Legal Counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
its engagement.

 

(f)                                    Consequences of Determination; Remedies
of Indemnitee.  The Companies shall be bound by and shall have no right to
challenge a Favorable Determination.  If an Adverse Determination is made, or if
for any other reason the Companies do not make timely indemnification payments
or advances of Expenses, Indemnitee shall have the right to commence a
Proceeding before a court of competent jurisdiction to challenge such Adverse
Determination and/or to require the Companies to make such payments or advances
(and the Companies shall have the right to defend their position in such
Proceeding and to appeal any adverse judgment in such Proceeding).  Indemnitee
shall be entitled to be indemnified for all Expenses incurred in connection with
such a Proceeding in accordance with Section 3(b) and to have such Expenses
advanced by the Companies in accordance with Section 4.  If Indemnitee fails to
challenge an Adverse Determination, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
of a

 

6

--------------------------------------------------------------------------------


 

court of competent jurisdiction from which no appeal can be taken, then, to the
extent and only to the extent required by such Adverse Determination or final
judgment, the Companies shall not be obligated to indemnify or advance Expenses
to Indemnitee under this Agreement.

 

(g)                                 Presumptions; Burden and Standard of Proof. 
In connection with any Determination, or any review of any Determination, by any
person, including a court:

 

(i)                                     It shall be a presumption that a
Determination is not required.

 

(ii)                                  It shall be a presumption that Indemnitee
has met the applicable standard of conduct and that indemnification of
Indemnitee is proper in the circumstances.

 

(iii)                               The burden of proof shall be on the
Companies to overcome the presumptions set forth in the preceding clauses
(i) and (ii), and each such presumption shall only be overcome if the Companies
establish that there is no reasonable basis to support it.

 

(iv)                              The termination of any Proceeding by judgment,
order, finding, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that indemnification is not proper or that Indemnitee did
not meet the applicable standard of conduct or that a court has determined that
indemnification is not permitted by this Agreement or otherwise.

 

(v)                                 Neither the failure of any person or persons
to have made a Determination nor an Adverse Determination by any person or
persons shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee did not meet the applicable standard of conduct, and any Proceeding
commenced by Indemnitee pursuant to Section 5(f), other than one to enforce a
Favorable Determination, shall be de novo with respect to all determinations of
fact and law.

 

6.                                       Directors and Officers Liability
Insurance.

 

(a)                                  Maintenance of Insurance.  So long as
either of the Companies or any of their subsidiaries maintains directors and
officers liability insurance for any managers, directors, officers, employees or
agents of any such person, the Companies shall ensure that Indemnitee is covered
by such insurance in such a manner as to provide Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Companies’ and
their subsidiaries’ then current managers, directors and officers.  If at any
time (i) such insurance ceases to cover acts and omissions occurring during all
or any part of the period of Indemnitee’s Corporate Status or (ii) neither of
the Companies nor

 

7

--------------------------------------------------------------------------------


 

any of their subsidiaries maintains any such insurance, the Companies shall
ensure that Indemnitee is covered, for at least six years (or such shorter
period as is available on commercially reasonable terms) from such time, by
other directors and officers liability insurance, in amounts and on terms
(including the portion of the period of Indemnitee’s Corporate Status covered)
no less favorable to Indemnitee than the amounts and terms of the liability
insurance maintained on the date hereof.

 

(b)                                 Notice to Insurers.  Upon receipt of notice
of a Proceeding pursuant to Section 5(a), the Companies shall give or cause to
be given prompt notice of such Proceeding to all insurers providing liability
insurance in accordance with the procedures set forth in all applicable or
potentially applicable policies.  The Companies shall thereafter take all
necessary action to cause such insurers to pay all amounts payable in accordance
with the terms of such policies.

 

7.                                       Exculpation, etc.

 

(a)                                  Limitation of Liability.  If Indemnitee is,
has been or in the future becomes a director of either of the Companies or any
of their subsidiaries, Indemnitee shall not be personally liable to either of
the Companies or any such subsidiary or to the stockholders of either of the
Companies or any such subsidiary for monetary damages for breach of fiduciary
duty as a director; provided that the foregoing shall not eliminate or limit the
liability of the Indemnitee (i) for any breach of the Indemnitee’s duty of
loyalty to a Company or such a subsidiary or the stockholders thereof; (ii) for
acts or omissions not in good faith or which involve intentional misconduct or
a knowing violation of the law; (iii) under Section 174 of the DGCL or any
similar provision of other applicable corporations law; or (iv) for any
transaction from which the Indemnitee derived an improper personal benefit.  If
the DGCL or such other applicable law shall be amended to permit further
elimination or limitation of the personal liability of directors or officers,
then the liability of the Indemnitee shall, automatically, without any further
action, be eliminated or limited to the fullest extent permitted by the DGCL or
such other applicable law as so amended.

 

(b)                                 Period of Limitations.  No legal action
shall be brought and no cause of action shall be asserted by or in the right of
either of the Companies or any of their subsidiaries against Indemnitee or
Indemnitee’s estate, spouses, heirs, executors, personal or legal
representatives, administrators or assigns after the expiration of two years
from the date of accrual of such cause of action, and any claim or cause of
action of either of the Companies or any of their subsidiaries shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period, provided that if any shorter period of
limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.

 

8

--------------------------------------------------------------------------------


 

8.                                       Miscellaneous.

 

(a)                                  Non-Circumvention.  Neither of the
Companies shall seek or agree to any order of any court or other governmental
authority that would prohibit or otherwise interfere, and shall not take or fail
to take any other action if such action or failure would reasonably be expected
to have the effect of prohibiting or otherwise interfering, with the performance
of the Companies’ indemnification, advancement or other obligations under this
Agreement.

 

(b)                                 Severability.  If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever:  (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(ii) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (iii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

(c)                                  Notices.  All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed duly given (i) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, (ii) on the first business day
following the date of dispatch if delivered by a recognized next-day courier
service or (iii) on the third business day following the date of mailing if
delivered by domestic registered or certified mail, properly addressed, or on
the fifth business day following the date of mailing if sent by airmail from a
country outside of North America, to Indemnitee at the address shown on the
signature page of this Agreement, to the Companies at the addresses shown on the
signature page of this Agreement, or in either case as subsequently modified by
written notice.

 

(d)                                 Amendment and Termination.  No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless it is in writing signed by all the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.

 

(e)                                  Successors and Assigns; Separation of
Holdco and Opco.  This Agreement (i) shall be binding upon the parties hereto
and their respective successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or

 

9

--------------------------------------------------------------------------------


 

otherwise to all or substantially all of the business or assets of either of the
Companies), (ii) shall inure to the benefit of and be enforceable by (A) the
parties hereto, (B) any such successors and assigns, (C) any heirs, executors,
devisees, administrators and other legal representatives of Indemnitee and
(D) to the extent provided in Section 3(d) above, any express third party
beneficiary hereof and (iii) shall continue as to Indemnitee after he or she has
ceased to be a director, officer, employee or agent of the Companies.

 

(f)                                    Choice of Law; Consent to Jurisdiction. 
This Agreement shall be governed by and its provisions construed in accordance
with the laws of Delaware, as applied to contracts between Delaware residents
entered into and to be performed entirely within Delaware, without regard to the
conflict of law principles thereof.  The Companies and Indemnitee each hereby
irrevocably consents to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the courts of the State of Delaware.

 

(g)                                 Integration and Entire Agreement.  This
Agreement sets forth the entire understanding between the parties hereto and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto, provided that the provisions hereof shall not supersede the
provisions of certificate of incorporation, bylaws or other organizational
agreement or instrument of the Companies and their subsidiaries, any agreement,
any vote of members, managers, stockholders or directors or any applicable law,
to the extent any such provisions shall be more favorable to Indemnitee than the
provisions hereof.

 

(h)                                 Counterparts.  This Agreement may be
executed in one or more counterparts (including facsimile counterparts), each of
which shall constitute an original.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

CDRT HOLDING CORPORATION

 

 

 

 

 

 

By:

/s/ Randy G. Owen

 

 

Name:

Randy G. Owen

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Address:

c/o Emergency Medical Services Corporation

 

 

 

6200 South Syracuse Way

 

 

 

Suite 200

 

 

 

Greenwood, CO 80111

 

 

 

 

 

 

 

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

 

By:

/s/ Randy G. Owen

 

 

Name:

Randy G. Owen

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Address:

6200 South Syracuse Way

 

 

 

Suite 200

 

 

 

Greenwood, CO 80111

 

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

Address:

6200 South Syracuse Way

 

 

 

 

Suite 200

 

 

 

 

Greenwood, CO 80111

 

 

 

 

11

--------------------------------------------------------------------------------